           Case 3:19-cv-01354-DJS Document 23 Filed 07/21/21 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KRISTEN H.,
                                          Plaintiff,
                -v-                                                        Civ. No. 3:19-CV-1354
                                                                                    (DJS)
KILOLO KIJAKAZI, Acting Commissioner of
Social Security, 1

                                          Defendant.


APPEARANCES:                                                       OF COUNSEL:

LACHMAN & GORTON                                                   PETER A. GORTON, ESQ.
Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, NY 13761

U.S. SOCIAL SECURITY ADMIN.                                        TIMOTHY S. BOLEN, ESQ.
Counsel for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                                    DECISION AND ORDER

                                        I. INTRODUCTION

        On March 31, 2021, Peter A. Gorton, counsel to Plaintiff in this action, submitted

a Motion for Attorneys’ Fees. Dkt. No. 18. Defendant responded to the Motion,

providing that it has no objection to the amount sought, that the de facto hourly rate sought


1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021 and is substituted as the
Defendant pursuant to Federal Rule of Civil Procedure 25(d).

                                                       1
         Case 3:19-cv-01354-DJS Document 23 Filed 07/21/21 Page 2 of 6




did not appear to be unreasonable or to constitute a windfall for counsel, and agreeing

that if the Court awards the present application, then counsel must remit the lesser of the

§ 406(b) fee and the Equal Access to Justice Act (“EAJA”) fee to Plaintiff. Dkt. No. 20.

Upon review of the matter, the Court grants Plaintiff’s Motion.

                                  II. BACKGROUND

       Plaintiff filed a Complaint in this matter on November 4, 2019, seeking review of

the Commissioner’s determination denying Plaintiff’s application for disability benefits.

Dkt. No. 1. Plaintiff filed a Motion for Judgment on the Pleadings, and the parties

stipulated to remand of the matter for further proceedings. Dkt. Nos. 9 & 10. On April

6, 2020, the Court ordered the remand, and judgment was entered in this case. Dkt. Nos.

11 & 12. Plaintiff moved for an award of attorneys’ fees pursuant to the EAJA, to which

Defendant had no objection, and the Court ordered such attorneys’ fees awarded in May

of 2020. See Dkt. Nos. 13, 14, & 17. At that time, $4,937.74 was awarded, however,

counsel only received $3,652.22 because $859.22 was applied to New York State Tax

Debt and $426.30 was applied to New York State Taxation. Dkt. No. 18-1. Upon review

of the matter on remand, the Administrative Law Judge issued a favorable decision

awarding Plaintiff benefits. Dkt. No. 18-.3. That decision resulted in an award to Plaintiff

of total past due benefits of $67,383.00. Dkt. Nos. 18-1 & 18-3. On March 31, 2021,

Plaintiff’s counsel filed a Motion for Attorneys’ Fees pursuant to 42 U.S.C. § 406(b)(1).

Dkt. No. 18.

       Plaintiff’s counsel seeks attorneys’ fees in the amount of $16,845.75, of which he

would remit to Plaintiff the sum of $3,652.22 previously awarded from the EAJA fees.

                                             2
         Case 3:19-cv-01354-DJS Document 23 Filed 07/21/21 Page 3 of 6




                                   III. DISCUSSION

       The Social Security Act provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment.

42 U.S.C. § 406(b)(1)(A). This section “calls for court review of such arrangements as

an independent check, to assure that they yield reasonable results in particular cases.”

Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). The court “must give due deference to

the intent of the parties, but it ought not blindly approve every fee request made pursuant

to a contingent agreement.” Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

       “[A] requested fee based on a contingent fee arrangement should be enforced

unless the court finds it to be unreasonable.” Id. at 370. In determining whether a fee is

reasonable, a court should consider whether the attorney is responsible for a delay in the

proceedings, as well as “whether there has been fraud or overreaching in making the

agreement, and whether the requested amount is so large as to be a windfall to the

attorney.” Id. at 372; Gisbrecht v. Barnhart, 535 U.S. at 808. In determining whether an

award would constitute a windfall,

       courts in this circuit have identified several relevant considerations, which
       include: (1) whether the attorney’s efforts were particularly successful for
       the plaintiff, (2) whether there is evidence of the effort expended by the
       attorney demonstrated through pleadings which were not boilerplate and
       through arguments which involved both real issues of material fact and
       required legal research, and finally, (3) whether the case was handled
       efficiently due to the attorney’s experience in handling social security cases.



                                             3
            Case 3:19-cv-01354-DJS Document 23 Filed 07/21/21 Page 4 of 6




Porter v. Comm’r of Soc. Sec., 2009 WL 2045688, at *3 (N.D.N.Y. July 10, 2009)

(quoting Rowell v. Astrue, 2008 WL 2901602, at *4 (E.D.N.Y. July 28, 2008)). If the

court finds the fee is unreasonable, the court “may reduce the fee provided it states the

reasons for and the amounts of the deductions.” Id.

         Here, the contingency fee agreement provides in pertinent part that “[i]f the first

ALJ decision after the date of this agreement is a denial, and my attorney agrees to appeal

and the case is won at a later proceeding, the fee will be 25% of all back benefits awarded

in my case without any cap on the fee.” Dkt. No. 8 at p. 188. The amount requested does

not exceed the 25% limit, and there is no evidence of fraud or overreaching.

         Counsel seeks $16,845.75 in attorneys’ fees. Counsel notes a total of 23.9 hours

expended on this matter at the federal court level, which provides a de facto rate of

$552.03 per hour. 2, 3 Dkt. Nos. 18-1 & 18-2. This rate is within the range regularly

awarded as attorneys’ fees in this type of case. See Tanner v. Comm’r of Soc. Sec., 2018

WL 6521585, at *2 (N.D.N.Y. Dec. 12, 2018) (granting a fee request that would amount

to a de facto hourly rate of $339.15); Insel v. Comm’r of Soc. Sec., 2017 WL 6558585, at

*1 (N.D.N.Y. Dec. 22, 2017) (finding a de facto hourly rate of $416.60 would not be a

windfall); Filipkowski v. Barnhart, 2009 WL 2426008, at *2 (N.D.N.Y. Aug. 6, 2009)



2
  “Although the Court cannot rely on the lodestar method to determine whether the fees sought are reasonable,
Plaintiff’s counsel’s record of the time he expended in federal court and the tasks that he performed related to the
federal court litigation is one factor that the Court may consider in determining reasonableness.” Whittico v. Colvin,
2014 WL 1608671, at *5 (N.D.N.Y. Apr. 22, 2014).
3
 This rate of $552.03 is reached after subtracting the EAJA fee awarded from the amount currently requested. This
method of calculation has been accepted by some courts and rejected by others. See Eric K. v. Comm’r of Soc. Sec.,
2021 WL 948995, at *2 (W.D.N.Y. Mar. 12, 2021) (collecting cases). The Court notes that if it used the larger
hourly rate, without subtracting the EAJA fee, the outcome of this decision would not change.

                                                          4
         Case 3:19-cv-01354-DJS Document 23 Filed 07/21/21 Page 5 of 6




(awarding attorneys’ fees at a de facto hourly rate of $743.30). As for the effort expended

by the attorney, counsel prepared a Motion for Judgment on the Pleadings which was

filed before the parties stipulated to remand the case. In addition, Plaintiff has been

awarded significant benefits as a result of the litigation. Finally, in reviewing counsel’s

time log, it generally appears to reflect properly recorded and appropriate attorney work.

The Court therefore finds that the amount requested would not constitute a windfall, and

will not deny the Motion on that basis.

       Finally, the Motion was submitted timely. “Unless a statute or a court order

provides otherwise, the motion [for attorneys’ fees] must: (i) be filed no later than 14 days

after the entry of judgment[.]” FED. R. CIV. P. 54(d)(2)(B). This rule applies to Section

406(b) attorneys’ fee applications following a district court remand of an agency denial

of benefits. Sinkler v. Berryhill, 932 F.3d 83 (2d Cir. Aug. 2, 2019). Because the

Commissioner typically calculates benefits “months after the district court remands,”

however, the timeframe may be tolled pending the Commissioner’s calculation of benefits

following remand, and then would begin to run upon the claimant receiving notice of the

benefits calculation. Id. at 86-91.

       Counsel advises that although the Notice of Award is dated February 8, 2021, it

was not received until March 22, 2021, Dkt. Nos. 18-1 & 18-3, and the Motion was

submitted on March 31, 2021. It is unclear why counsel did not receive the notice for six

weeks. However, the Court will not deny the motion on the basis of untimeliness.

Initially, Sinkler is unclear as to whether the fourteen days begins to run from when the

client receives the notice of award or when the attorney receives the notice of award.

                                             5
            Case 3:19-cv-01354-DJS Document 23 Filed 07/21/21 Page 6 of 6




Compare Sinkler v. Berryhill, 932 F.3d at 88 (“Once counsel receives notice of the

benefits award . . . there is no sound reason not to apply Rule 54(2)(B)’s fourteen day

limitations period”) with id. at 91 (“[T]he fourteen-day filing period starts to run when

the claimant receives notice of the benefits calculation.”). If considered from the date

counsel received the notice of award, the Motion is timely. In any event, the “fourteen-

day limitations period is not absolute,” and “district courts are empowered to enlarge that

filing period where circumstances warrant.” Id. at 89. The Court will grant Plaintiff’s

Motion.

                                  IV. CONCLUSION

          WHEREFORE, it is hereby

          ORDERED, that Plaintiff’s Motion for Attorneys’ Fees (Dkt. No. 18) is

GRANTED; and it is further

          ORDERED, that Attorney Gorton is awarded the sum of $16,845.75 as fees

pursuant to 42 U.S.C. § 406(b), to be paid from the amount withheld by the Commissioner

of Social Security from the past due benefits awarded to Plaintiff; and it is further

          ORDERED, that Attorney Gorton is directed to remit to Plaintiff the sum of

$3,652.22 that was previously received as attorneys’ fees pursuant to the EAJA; and it is

further

          ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action in accordance with the Local Rules.

Dated: July 21, 2021
      Albany, New York


                                             6
